Dwyer, C.J.
¶38 (concurring and dissenting) — For the reasons set forth in State v. Morgan, 163 Wn. App. 341, 348-53, 261 P.3d 167 (2011), petition for review filed, No. 86555-8 (Wash. Oct. 3, 2011), I believe that Reyes-Brooks cannot raise the issue of special verdict instructional error *211for the first time on appeal. Accordingly, I dissent from the majority’s holding to the contrary.
¶39 In all other respects, I join in the majority opinion.
Peitition for review granted and case remanded to the Court of Appeals at 175 Wn.2d 1018 (2012).